Exhibit 10.4

 

Execution Version



 



 

WARRANT AGREEMENT

 

dated as of December 13, 2019

 

among

 

Weatherford International plc

 

(as reorganized),

 

American Stock Transfer & Trust Company, LLC,
as Warrant Agent

 



 

 

 

TABLE OF CONTENTS

 



 



      Page         Article 1 Definitions 1   Section 1.01 Certain Definitions 1
        Article 2 Issuance, Execution and Transfer of Warrants 5   Section 2.01
Issuance of Warrants 5   Section 2.02 Execution and Authentication of Warrants 5
  Section 2.03 Registration, Transfer, Exchange and Substitution 6  
Section 2.04 Form of Global Warrant Certificate 7   Section 2.05 Cancellation of
Global Warrant Certificate 7   Section 2.06 Restrictions on Transfer 8        
Article 3 Exercise and Settlement of Warrants 8   Section 3.01 Exercise of
Warrants 8   Section 3.02 Procedure for Exercise 8   Section 3.03 Settlement of
Warrants 9   Section 3.04 Delivery of Ordinary Shares 10   Section 3.05 No
Fractional Warrants or of an Ordinary Shares to Be Issued 11   Section 3.06
Obligations of the Warrant Agent 11   Section 3.07 Validity of Exercise 12  
Section 3.08 Direction of Warrant Agent 12         Article 4 Adjustments 13  
Section 4.01 Adjustment to Exercise Price 13   Section 4.02 Adjustments to
Number of Warrants 14   Section 4.03 Stockholder Rights Plans 14   Section 4.04
Restrictions on Adjustments 14   Section 4.05 Ordinary Shares Outstanding;
Shares Reserved for Issuance on Exercise 15   Section 4.06 Calculations 16  
Section 4.07 Notice of Adjustments 16   Section 4.08 Warrant Agent Not
Responsible for Adjustments or Validity 17   Section 4.09 Statements on Warrants
17   Section 4.10 Effect of Adjustment 17         Article 5 Other Provisions
Relating to Rights of Global Warrant Holder 17   Section 5.01 No Rights as
Stockholders 17   Section 5.02 Mutilated or Missing Warrant Certificates 18  
Section 5.03 Modification, Waiver and Meetings 18   Section 5.04 Notices of
Record Date, etc. 19

 



i

 

 

Article 6 Concerning the Warrant Agent and Other Matters 20   Section 6.01
Payment of Certain Taxes 20   Section 6.02 Certain Tax Filings 20   Section 6.03
Change of Warrant Agent 20   Section 6.04 Compensation; Further Assurances 22  
Section 6.05 Reliance on Counsel 22   Section 6.06 Proof of Actions Taken 22  
Section 6.07 Correctness of Statements 23   Section 6.08 Validity of Agreement
23   Section 6.09 Use of Agents 23   Section 6.10 Liability of Warrant Agent 24
  Section 6.11 Legal Proceedings 24   Section 6.12 Actions as Agent 24  
Section 6.13 Appointment and Acceptance of Agency 25   Section 6.14 Successors
and Assigns 25   Section 6.15 Notices 25   Section 6.16 Applicable Law;
Jurisdiction 26   Section 6.17 Waiver of Jury Trial 26   Section 6.18 Benefit of
this Warrant Agreement 27   Section 6.19 Registered Global Warrant Holder 27  
Section 6.20 Headings 27   Section 6.21 Counterparts 27   Section 6.22 Entire
Agreement 27   Section 6.23 Severability 27   Section 6.24 Damages 27  
Section 6.25 Survival 28   Section 6.26 Confidential Information 28  
Section 6.27 Force Majeure 28



 

SCHEDULE A SCHEDULE OF INCREASES OR DECREASES IN WARRANTS     EXHIBIT A  FORM OF
GLOBAL WARRANT CERTIFICATE     EXHIBIT B FORM OF EXERCISE NOTICE     EXHIBIT C
 WARRANT AGENT FEE SCHEDULE

 



ii

 

 

WARRANT AGREEMENT

 

This Warrant Agreement (“Warrant Agreement”) dated as of December 13, 2019 is
among Weatherford International plc, an Irish public limited company (the
“Company”) and American Stock Transfer & Trust Company, LLC, a New York limited
liability trust company (the “Warrant Agent”).

 

WITNESSETH THAT:

 

WHEREAS, pursuant to the terms and conditions of the Chapter 11 Plan of
Reorganization confirmed on September 11, 2019 (as the same may be amended,
modified or restated from time to time, the “Plan”) relating to the
reorganization under Chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) of the Company and certain of its affiliates, certain holders
(such parties, the “Initial Warrant Holders”) are to be issued Warrants (as
defined below) exercisable until the Expiration Date (as defined below), to
purchase up to an aggregate of 7,777,779 Ordinary Shares at an exercise price of
$99.96 per share, as the same may be adjusted pursuant to Article 4 hereof (the
“Exercise Price”);

 

WHEREAS, the Warrants and the underlying Ordinary Shares are being issued in an
offering in reliance on the exemption from the registration requirements of the
Securities Act (as defined below) afforded by Section 1145 of the Bankruptcy
Code, and of any applicable state securities or “blue sky” laws; and

 

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, Transfer (as defined below), substitution and exercise of
Warrants.

 

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

Article 1

 

Definitions

 

Section 1.01           Certain Definitions. As used in this Warrant Agreement,
the following terms shall have their respective meanings set forth below:

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person.

 

“Appropriate Officer” means the Chief Executive Officer, President, the Chief
Financial Officer, any Executive Vice President, any Senior Vice President or
any Vice President, any Treasurer or Secretary of the Company.

 

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

 



1

 

 

“Authorized Share Failure” has the meaning set forth in Section 4.05(c).

 

“Bankruptcy Code” has the meaning set forth in the Recitals.

 

“Beneficial Owner” means any Person beneficially owning an interest in a Global
Warrant, which interest is credited to the account of a direct participant in
the Depository for the benefit of such Person through the book-entry system
maintained by the Depository (or its agent). For the avoidance of doubt, a
Participant may also be a Beneficial Owner.

 

“Board” means the board of directors of the Company or any committee of such
board duly authorized to exercise the power of such board with respect to the
matters provided for in this Warrant Agreement as to which the board is
authorized or required to act.

 

“Business Day” means any day other than a Saturday or Sunday or other day on
which the New York Stock Exchange or banking institutions in the state of New
York are authorized or obligated by law or executive order to close.

 

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

 

“Charter” means the Memorandum and Articles of Association of the Company, as
amended.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Closing Date” means the effective date of the Plan.

 

“Company” has the meaning set forth in the preamble.

 

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be Chief Executive Officer, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller, and delivered
to the Warrant Agent.

 

“Confidential Fees” has the meaning set forth in Section 6.26.

 

“Confidential Information” has the meaning set forth in Section 6.26.

 

“Convertible Securities” means options, rights, warrants or other securities
convertible into or exchangeable or exercisable for Ordinary Shares.

 

“Depository” means The Depository Trust Company, its nominees, and their
respective successors.

 

“Ex-Date” means with respect to an issuance or distribution, the first date on
which the Ordinary Shares can be traded without the right to receive an issuance
or distribution.

 

“Exempt Transaction” shall mean a merger, reorganization or consolidation that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent immediately following such merger,
reorganization or consolidation (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation (or the
ultimate parent company of the Company or such surviving entity).

 



2

 

 

“Exercise Date” has the meaning set forth in Section 3.02(b).

 

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit B hereto.

 

“Exercise Price” has the meaning set forth in the Recitals.

 

“Expiration Date” means, for any Warrant, the earlier of (i) December 13, 2023
and (ii) the date of consummation of any Liquidity Event.

 

“Full Physical Share Amount” has the meaning set forth in Section 3.03(a).

 

“Funds” has the meaning set forth in Section 3.02(e).

 

“Funds Account” has the meaning set forth in Section 3.02(e).

 

“Global Warrant” means a Warrant in the form of a Global Warrant Certificate.

 

“Global Warrant Certificate” means any certificate representing the Warrants
satisfying the requirements set forth in Section 2.04.

 

“Global Warrant Holder” means Cede & Co. or such other entity designated by the
Depository.

 

“Initial Warrant Holders” has the meaning set forth in the Recitals.

 

“Liquidity Event” means the first to occur of: (i) any transaction or series of
related transactions that results in (a) the sale or exchange of all or
substantially all of the equity interests of the Company to one or more third
parties (whether by merger, sale, recapitalization, consolidation, combination
or otherwise) or (b) the sale, directly or indirectly, by the Company of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole; or (ii) a liquidation, dissolution or winding up of the Company; provided
that, in each case, the closing or other consummation of such Liquidity Event
occurs on or prior to December 13, 2023; provided further, however that
notwithstanding the foregoing, no Exempt Transaction shall be a Liquidity Event.

 

“Management Stock Option Plan” has the meaning set forth in the Plan.

 

“Non-Public Information” has the meaning set forth in Section 6.26.

 

“Number of Warrants” means the “Number of Warrants” specified on the face of the
Global Warrant Certificate, subject to adjustment pursuant to Article 4.

 



3

 

 

“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chief Executive Officer, its Chief
Financial Officer, its Treasurer, an Assistant Treasurer, or its Controller.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Ordinary Shares” means the ordinary shares in the share capital of the Company
to be issued pursuant to the Plan and the Charter.

 

“Participant” means any direct participant of the Depository, the account of
which is credited with a beneficial interest in the Global Warrant for the
benefit of a Beneficial Owner through the book-entry system maintained by the
Depository (or its agent).

 

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Plan” has the meaning set forth in the Recitals.

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Ordinary Shares have the right to
receive any dividend or distribution, the date fixed for determination of
holders of Ordinary Shares entitled to receive such dividend or distribution
(whether such date is fixed by the Board or by statute, contract or otherwise).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Business Day immediately following the Exercise Date for such Warrant.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the Board or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly beneficially owned or controlled by such party or by any
one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.

 

“Transfer” means, with respect to any Warrant, to directly or indirectly
(whether by act, omission or operation of law), sell, exchange, transfer,
hypothecate, negotiate, gift, convey in trust, pledge, assign, encumber, or
otherwise dispose of, or by adjudication of a Person as bankrupt, by assignment
for the benefit of creditors, by attachment, levy or other seizure by any
creditor (whether or not pursuant to judicial process), or by passage or
distribution of Warrants under judicial order or legal process, carry out or
permit the transfer or other disposition of, all of such Warrant.

 

“Transferee” means a Person to whom any Warrant (or interest in the Global
Warrant) is Transferred.

 



4

 

 

“Warrant” means a warrant of the Company exercisable for one Ordinary Share as
provided herein, and issued pursuant to this Warrant Agreement with the terms,
conditions and rights set forth in this Warrant Agreement.

 

“Warrant Agent” has the meaning set forth in the preamble.

 

“Warrant Agreement” has the meaning set forth in the preamble.

 

“Warrant Register” has the meaning set forth in Section 2.03(a).

 

Article 2

 

Issuance, Execution and Transfer of Warrants

 

Section 2.01           Issuance of Warrants.

 

(a)            On the Closing Date, the Company shall initially issue and
execute the Global Warrant (in accordance with Section 2.02) evidencing an
initial aggregate Number of Warrants equal to 7,777,779 (such Number of Warrants
to be subject to adjustment from time to time as described herein) in accordance
with the terms of this Warrant Agreement and the Plan and deliver such Global
Warrant to the Warrant Agent, for authentication, along with a duly executed
Authentication Order. The Warrant Agent shall then Transfer such Global Warrant
to the Global Warrant Holder for crediting to the accounts of the applicable
Participants for the benefit of the applicable Initial Warrant Holders pursuant
to the procedures of the Depository and in accordance with the Plan on or after
the Closing Date. The Global Warrant shall evidence one or more Warrants. Each
Warrant evidenced thereby shall be exercisable upon payment of the Exercise
Price for one Ordinary Share.

 

(b)            All Warrants issued under this Warrant Agreement shall in all
respects be equally and ratably entitled to the benefits hereof, without
preference, priority, or distinction on account of the actual time of the
issuance and authentication or any other terms thereof. Each Warrant shall be,
and shall remain, subject to the provisions of this Warrant Agreement until such
time as all of the Warrants evidenced thereby shall have been duly exercised or
shall have expired or been canceled in accordance with the terms hereof. The
Global Warrant Holder shall be bound by all of the terms and provisions of this
Warrant Agreement as fully and effectively as if the Global Warrant Holder had
signed the same.

 

(c)            Any Warrant that is forfeited by a Beneficial Owner, cancelled as
a result of being unclaimed in accordance with Section E of Article VII of the
Plan, or repurchased by the Company shall be deemed to be no longer outstanding
for all purposes of this Warrant Agreement.

 

Section 2.02           Execution and Authentication of Warrants.

 

(a)            The Global Warrant Certificate shall be executed on behalf of the
Company by the Chief Executive Officer, any Executive Vice President, any Senior
Vice President or any Vice President of the Company and attested by its
Secretary or any one of its Assistant Secretaries. The signature of any of these
officers on the Global Warrant Certificate may be manual or in the form of a
facsimile or other electronically transmitted signature (including, without
limitation, electronic transmission in portable document format (.pdf)).

 



5

 

 

(b)            A Global Warrant Certificate bearing the manual or facsimile
signatures of individuals, each of whom was, at the time he or she signed the
Global Warrant Certificate or his or her facsimile signature was affixed to the
Global Warrant Certificate, as the case may be, a proper officer of the Company,
shall bind the Company, notwithstanding that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Global Warrant by the Warrant Agent or did not hold such offices at the
date of such Global Warrant.

 

(c)            The Global Warrant shall not be entitled to any benefit under
this Warrant Agreement or be valid or obligatory for any purpose unless there
appears on the Global Warrant Certificate a certificate of authentication
substantially in the form provided for herein executed by the Warrant Agent, and
such signature upon the Global Warrant Certificate shall be conclusive evidence,
and the only evidence, that such Global Warrant has been duly authenticated and
delivered hereunder. The Global Warrant shall not be entitled to any benefit
under this Warrant Agreement or be valid or obligatory for any purpose unless
there appears on such Warrant the countersignature of the Global Warrant Holder.
The signature of the Warrant Agent on the Global Warrant Certificate may be in
the form of a facsimile or other electronically transmitted signature
(including, without limitation, electronic transmission in portable document
format (.pdf)).

 

Section 2.03           Registration, Transfer, Exchange and Substitution.

 

(a)            The Warrant Agent shall, upon receipt of such Global Warrant and
Authentication Order, authenticate the Global Warrant in accordance with
Section 2.02 and register such Global Warrant in the Warrant Register. The
Global Warrant shall be dated as of the Closing Date and, subject to the terms
hereof, shall evidence the only Warrants issued or outstanding under this
Warrant Agreement. The Global Warrant shall be deposited with the Warrant Agent
as custodian for the Depository. The Company shall cause to be kept at the
office of the Warrant Agent, and the Warrant Agent shall maintain, a register
(the “Warrant Register”) in which the Company shall provide for the registration
of the Global Warrant and Transfers, exchanges or substitutions of the Global
Warrant as provided herein. Any Global Warrant issued upon any registration of
Transfer or exchange of or substitution for the Global Warrant shall be a valid
obligation of the Company, evidencing the same obligations, and entitled to the
same benefits under this Warrant Agreement, as the Global Warrant surrendered
for such registration of Transfer, exchange or substitution.

 

(b)            Transfers of a Global Warrant shall be limited to Transfers in
whole, and not in part, to the Company, the Depository, their successors, and
their respective nominees. A Global Warrant may be Transferred to such parties
upon the delivery of a written instruction of Transfer in form reasonably
satisfactory to the Warrant Agent and the Company, duly executed by the Global
Warrant Holder or by such Global Warrant Holder’s attorney, duly authorized in
writing. No such Transfer shall be effected until, and the Transferee shall
succeed to the rights of the Global Warrant Holder only upon, final acceptance
and registration of the Transfer in the Warrant Register by the Warrant Agent.
Prior to the registration of any Transfer of the Global Warrant by the Global
Warrant Holder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name such
Global Warrant is registered as the owner thereof for all purposes,
notwithstanding any notice to the contrary. To permit a registration of a
Transfer of a Global Warrant, the Company shall execute the Global Warrant
Certificate at the Warrant Agent’s request and the Warrant Agent shall
authenticate such Global Warrant Certificate. The Global Warrant Certificate
shall be deposited on or after the date hereof with the Warrant Agent. No
service charge shall be made for any such registration of Transfer. A party
requesting transfer of the Global Warrant must provide any evidence of authority
that may be required by the Warrant Agent, including but not limited to, a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer
Association, Inc.

 



6

 

 

(c)            Interests of Beneficial Owners in a Global Warrant registered in
the name of the Depository or its nominee shall only be Transferred in
accordance with the procedures of the Depository, the applicable Participant and
applicable Law.

 

(d)            So long as any Global Warrant is registered in the name of the
Depository or its nominee, the Beneficial Owners shall have no rights under this
Warrant Agreement with respect to such Global Warrant held on their behalf by
the Depository, and the Depository may be treated by the Company, the Warrant
Agent and any agent of the Company or the Warrant Agent as the absolute owner of
such Global Warrant for all purposes. Accordingly, any such Beneficial Owner’s
interest in such Global Warrant will be shown only on, and the Transfer of such
interest shall be effected only through, records maintained by the Depository or
its nominee or the applicable Participant, and neither the Company nor the
Warrant Agent shall have any responsibility or liability with respect to such
records maintained by the Depository or its nominee or the applicable
Participant. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair the operation of customary practices of
the Depository or Participants governing the exercise of the rights of a
Beneficial Owner.

 

Section 2.04           Form of Global Warrant Certificate. The Global Warrant
Certificate shall be in substantially the form set forth in Exhibit A hereto and
shall have such insertions as are appropriate or required by this Warrant
Agreement and may have such letters, numbers or other marks of identification
and such legends and endorsements, stamped, printed, lithographed or engraved
thereon, as the Company may deem appropriate and as are not inconsistent with
the provisions of this Warrant Agreement, such as may be required to comply with
this Warrant Agreement, any law or any rule of any securities exchange on which
Warrants may be listed, and such as may be necessary to conform to customary
usage.

 

Section 2.05           Cancellation of Global Warrant Certificate. The Global
Warrant Certificate shall be promptly cancelled by the Warrant Agent upon the
earlier of (i) the Expiration Date, (ii) the replacement of the Global Warrant
Certificate as described in Section 5.02, or (iii) registration of Transfer or
exercise of all Warrants represented thereby and, except as provided in this
Article 2 in case of a Transfer or Section 5.02 in case the Global Warrant
Certificate is mutilated, defaced, lost, destroyed or stolen, no Global Warrant
Certificate shall be issued hereunder in lieu thereof.

 



7

 

 

Section 2.06           Restrictions on Transfer. Notwithstanding any other
provision of this Warrant Agreement, the Warrants are being offered and sold,
and the Ordinary Shares issuable upon exercise thereof are being offered and
sold, pursuant to an exemption from the registration requirement of Section 5 of
the Securities Act provided by Section 1145 of the Bankruptcy Code, and to the
extent that any Beneficial Owner is an “underwriter” as defined in
Section 1145(b)(1) of the Bankruptcy Code, such Beneficial Owner may not be able
to sell or transfer any Warrants in the absence of an effective registration
statement under the Securities Act or an exemption from registration thereunder.
Notwithstanding anything contained in this Warrant Agreement (but without
limiting or modifying any express obligation of the Warrant Agent hereunder),
the Warrant Agent shall not be under any duty or responsibility to ensure
compliance by the Company, the Global Warrant Holder, any Beneficial Owner or
any other Person with any applicable federal or state securities or bankruptcy
Laws. By accepting a Transfer of a Warrant, (i) the applicable Participant
agrees to inform the Beneficial Owner of the limitations on Transfer set forth
in this Section 2.06, and shall instruct and direct such Beneficial Owner to
conform to the restrictions set forth herein and shall maintain any applicable
legends in its books and records and (ii) the Beneficial Owner acknowledges the
foregoing.

 

Article 3

 

Exercise and Settlement of Warrants

 

Section 3.01           Exercise of Warrants. At any time prior to Close of
Business on the Expiration Date, each Warrant may be exercised in accordance
with this Article 3. Any Warrants not exercised prior to such time shall expire
unexercised and all rights thereunder and all rights in respect thereof under
this Warrant Agreement shall cease as of the Close of Business on the Expiration
Date.

 

Section 3.02           Procedure for Exercise.

 

(a)            To exercise its Warrant(s), a Beneficial Owner must arrange for
(i) the delivery of the Exercise Notice properly completed and duly executed by
its applicable Participant to the office of the Warrant Agent designated for
such purpose and the Company, (ii) payment to the Warrant Agent in an amount
equal to the respective Exercise Price for any Warrant(s) beneficially owned by
such Beneficial Owner to be exercised together with all applicable taxes and
charges thereto, (iii) delivery of each Warrant(s) through the facilities of the
Depository and (iv) compliance with all other procedures established by the
Depository, the applicable Participant and the Warrant Agent for the exercise of
Warrants.

 

(b)            The date on which all requirements for exercise set forth in this
Section 3.02 in respect of a Warrant are satisfied is the “Exercise Date” for
such Warrant.

 

(c)            Subject to Section 3.02(g), any exercise of a Warrant pursuant to
the terms of this Warrant Agreement shall be irrevocable and enforceable in
accordance with its terms.

 

(d)            A Beneficial Owner may only exercise 100% of all Warrant(s) it
holds on the Closing Date.

 



8

 

 

(e)            All funds received by the Warrant Agent under this Warrant
Agreement that are to be distributed or applied by the Warrant Agent in the
performance of services in accordance with this Warrant Agreement (the “Funds”)
shall be held by the Warrant Agent as agent for the Company and deposited in one
or more bank accounts to be maintained by the Warrant Agent in its name as agent
for the Company (the “Funds Account”). Until paid pursuant to the terms of this
Warrant Agreement, the Warrant Agent will hold the Funds through the Funds
Account in: deposit accounts of commercial banks with Tier 1 capital exceeding
$1 billion or with an average rating above investment grade by S&P (LT Local
Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT
Issuer Default Rating), each as reported by Bloomberg Finance L.P. the Warrant
Agent shall have no responsibility or liability for any diminution of the Funds
that may result from any deposit made by the Warrant Agent in accordance with
this paragraph, including any losses resulting from a default by any bank,
financial institution or other third party. the Warrant Agent may from time to
time receive interest, dividends or other earnings in connection with such
deposits. The Warrant Agent shall not be obligated to pay such interest,
dividends or earnings to the Company, any Beneficial Owner or any other party.

 

(f)            The Company shall assist and cooperate with any Beneficial Owner
required to make any governmental filings or obtain any governmental approvals
prior to or in connection with any exercise of a Warrant (including, without
limitation, making any filings required to be made by the Company), and any
exercise of a Warrant may be made contingent upon the making of any such filing
and the receipt of such approval.

 

(g)            Notwithstanding any other provision of this Warrant Agreement, if
the exercise of a Warrant is to be made in connection with a Liquidity Event,
such exercise may, at the election of the Beneficial Owner, be conditioned upon
consummation of such transaction or event in which case such exercise shall not
be deemed effective until the consummation of such transaction or event.

 

(h)            The Warrant Agent shall forward funds deposited in the Funds
Account in a given month by the fifth Business Day of the following month by
wire transfer to an account designated by the Company.

 

(i)            The Company hereby instructs the Warrant Agent to record tax
basis for newly issued Ordinary Shares as follows: the tax basis of each newly
issued Ordinary Share equals the tax basis of the exercised Warrant plus the
applicable Exercise Price. The Company shall provide to the Warrant Agent a
completed Internal Revenue Service Form 8937 no later than 90 days after the
Closing Date.

 

(j)            Payment of the Exercise Price by or on behalf of a Beneficial
Owner upon exercise of Warrants shall be by federal wire or other immediately
available funds payable to the order of the Company to the account maintained by
the Warrant Agent in its name as agent for the Company. The Warrant Agent shall
provide an exercising Beneficial Owner, upon request, with the appropriate
payment instructions.

 

Section 3.03           Settlement of Warrants.

 

(a)            On the Settlement Date for such Warrant, the Company shall cause
to be delivered to the Beneficial Owner one Ordinary Share (the “Full Physical
Share Amount”).

 



9

 

 

(b)            An exercising Beneficial Owner shall be entitled to receive from
the Company, for each Warrant exercised, a number of Ordinary Shares equal to
the Full Physical Share Amount in exchange for payment by the Beneficial Owner
of the Exercise Price.

 

(c)            In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Ordinary Shares to be delivered to a
Beneficial Owner, the Company shall promptly issue to the applicable Beneficial
Owner the number of Ordinary Shares that are not disputed.

 

Section 3.04           Delivery of Ordinary Shares.

 

(a)            In connection with the delivery of Ordinary Shares to a
Beneficial Owner pursuant to Section 3.03(a) the Warrant Agent shall:

 

(1)            promptly deposit in the Funds Account all Funds received in
payment of the applicable Exercise Price;

 

(2)            promptly cancel and destroy the applicable Global Warrant
Certificate if all Warrants represented thereby have been exercised in full and
deliver a certificate of destruction to the Company, unless the Company shall
otherwise direct in writing; and

 

(3)            if all Warrants represented by a Global Warrant Certificate shall
not have been exercised in full, note and authenticate such decrease in the
Number of Warrants on Schedule A of such Global Warrant Certificate.

 

(b)            With respect to each properly exercised Warrant in accordance
with this Warrant Agreement, the Company shall cause its transfer agent to
issue, in book-entry form at the transfer agent or through the Depository, the
Ordinary Shares due in connection with such exercise for the benefit and in the
name of the Person designated by the Beneficial Owner submitting the applicable
Exercise Notice. The Person on whose behalf and in whose name any Ordinary
Shares are registered shall for all purposes be deemed to have become the holder
of record of such Ordinary Shares as of the Close of Business on the applicable
Exercise Date.

 

(c)            Each Person in whose name any Ordinary Shares are issued shall
for all purposes be deemed to have become the holder of record of such shares as
of the date of payment by the Beneficial Owner of the Exercise Price in
accordance with Section 3.03(a). The Company shall not close its books against
the Transfer of a Warrant or any Ordinary Share issued or issuable upon the
exercise of a Warrant in any manner which interferes with the timely exercise of
a Warrant.

 

(d)            Promptly after the Warrant Agent shall have taken the action
required by this Section 3.04 (or at such later time as may be mutually
agreeable to the Company and the Warrant Agent), the Warrant Agent shall account
to the Company with respect to any Warrants exercised (including, without
limitation, with respect to any Exercise Price paid to the Warrant Agent).

 



10

 

 

(e)            All Ordinary Shares issuable upon exercise of a Warrant will be
duly and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer, other than restrictions on transfer under the Charter
or any agreement between a Beneficial Owner and the Company and under applicable
state and federal securities laws, and will be free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously or otherwise specified herein). The Company
shall use its best efforts to take all such actions as may be necessary to
ensure that all such Ordinary Shares may be so issued without violation of any
applicable law or governmental regulation or any requirements of any domestic
stock exchange upon which Ordinary Shares may be listed (except for official
notice of issuance which shall be immediately delivered by the Company upon each
such issuance).

 

Section 3.05           No Fractional Warrants or of an Ordinary Shares to Be
Issued.

 

(a)            Notwithstanding anything to the contrary in this Warrant
Agreement, the Company shall not issue any fraction of a Warrant or of an
Ordinary Share upon exercise of any Warrants and any fractions will be rounded
down to the nearest whole number.

 

(b)            Each Beneficial Owner, by its acceptance of an interest in a
Warrant, expressly waives its right to receive any fraction of an Ordinary Share
or a stock certificate representing a fraction of an Ordinary Share upon its
exercise of such Warrant.

 

Section 3.06           Obligations of the Warrant Agent. The Warrant Agent
shall:

 

(a)            examine all Exercise Notices and all other documents delivered to
it by or on behalf of a Beneficial Owner to ascertain whether, on their face,
such Exercise Notices and any such other documents have been executed and
completed in accordance with their terms;

 

(b)            where an Exercise Notice or other document appears on its face to
have been improperly completed or executed or some other irregularity in
connection with the exercise of the Warrant exists, the Warrant Agent shall
endeavor to inform the appropriate parties (including the Person submitting such
instrument) of the need for fulfillment of all requirements, specifying those
requirements which appear to be unfulfilled;

 

(c)            inform the Company of and cooperate with and assist the Company
in resolving any reconciliation problems between the Exercise Notices received
and delivery of Warrants to the Warrant Agent’s account;

 

(d)            advise the Company with respect to an exercise, as promptly as
practicable following the satisfaction of each of the applicable procedures for
exercise set forth in Section 3.02(a), of (i) the receipt of such Exercise
Notice and the number of Warrants exercised in accordance with the terms and
conditions of this Warrant Agreement, (ii) the instructions with respect to
issuance of the Ordinary Shares, subject to the timely receipt from the
Depository of the necessary information, (iii) the number of Persons who will
become holders of record of the Company (who were not previously holders of
record) as a result of receiving Ordinary Shares upon exercise of the Warrants
and (iv) such other information as the Company shall reasonably require; and

 



11

 

 

(e)            provide to the Company, upon the Company’s request, the number of
Warrants previously exercised, the number of Ordinary Shares issued in
connection with such exercises and the number of remaining Warrants.

 

Section 3.07           Validity of Exercise. All questions as to the validity,
form and sufficiency (including time of receipt) of a Warrant exercise shall be
determined by the Company, which determination shall be final and binding with
respect to the Warrant Agent. The Warrant Agent shall incur no liability for or
in respect of and, except to the extent such liability arises from the Warrant
Agent’s gross negligence, willful misconduct or bad faith (each as determined in
a final non-appealable judgment by a court of competent jurisdiction), shall be
indemnified and held harmless by the Company for acting or refraining from
acting upon, or as a result of such determination by the Company. The Company
reserves the absolute right to waive any of the conditions to the exercise of
Warrants or defects in Exercise Notices with regard to any particular exercise
of Warrants.

 

Section 3.08           Direction of Warrant Agent.

 

(a)            The Company shall be responsible for performing all calculations
required in connection with the exercise and settlement of the Warrants and the
payment or delivery, as the case may be, of Cash and/or Ordinary Shares as
described in this Article 3. In connection therewith, the Company shall provide
prompt written notice to the Warrant Agent of the amount of Cash and the number
of Ordinary Shares payable or deliverable, as the case may be, upon exercise and
settlement of the Warrants.

 

(b)            Any Cash to be paid, or Ordinary Shares to be delivered, to a
Beneficial Owner shall be delivered to the Warrant Agent by the Company (or, in
the case of Ordinary Shares, by the transfer agent) no later than the Business
Day immediately preceding the date such consideration is required to be
delivered to such Beneficial Owner.

 

(c)            The Warrant Agent shall have no liability for any failure or
delay in performing its duties hereunder caused by any failure or delay of the
Company in providing such calculations or items to the Warrant Agent. The
Warrant Agent shall not be accountable with respect to the validity or value (or
the kind or amount) of any Ordinary Shares that may at any time be issued or
delivered upon the exercise of any Warrant, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible, to the extent not
arising from the Warrant Agent’s gross negligence, willful misconduct or bad
faith (each as determined in a final non-appealable judgment by a court of
competent jurisdiction), for any failure of the Company to make any Cash payment
or to issue, transfer or deliver any Ordinary Shares or stock certificates, or
to comply with any of the covenants of the Company contained in this Article 3.

 



12

 

 

Article 4

 

Adjustments

 

Section 4.01            Adjustment to Exercise Price. After the date on which
the Warrants are first issued and while any Warrants remain outstanding and
unexpired, the Exercise Price for the Warrants shall be subject to adjustment
upon the occurrence of the event set forth in Section 4.01(a):

 

(a)            The issuance of Ordinary Shares as a dividend or distribution to
all holders of Ordinary Shares, or a subdivision, combination, split, reverse
split or reclassification of the outstanding Ordinary Shares into a greater or
smaller number of shares, in which event the Exercise Price shall be adjusted
based on the following formula:

 

 
E1 = E0 x
  N0
------
N1  

 

where:

 

E1= the Exercise Price in effect immediately after (i) the Open of Business on
the Ex-Date in the case of a dividend or distribution or (ii) the consummation
of the transaction in the case of a subdivision, combination, split, reverse
split or reclassification;

 

E0= the Exercise Price in effect immediately prior to (i) the Open of Business
on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification;

 

N0= the number of Ordinary Shares outstanding immediately prior to (i) the Open
of Business on the Record Date in the case of a dividend or distribution or
(ii) the consummation of the transaction in the case of a subdivision,
combination, split, reverse split or reclassification; and

 

N1= the number of Ordinary Shares equal to (i) in the case of a dividend or
distribution, the sum of the number of shares outstanding immediately prior to
the Open of Business on the Record Date for such dividend or distribution plus
the total number of shares issued pursuant to such dividend or distribution or
(ii) in the case of a subdivision, combination, split, reverse split or
reclassification, the number of shares outstanding immediately after such
subdivision, combination, split, reverse split or reclassification.

 

Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 4.01(a) is declared or announced but not so paid or
made, the Exercise Price shall again be adjusted to the Exercise Price that
would then be in effect if such dividend or distribution or subdivision,
combination, split, reverse split or reclassification had not been declared or
announced, as the case may be.

 

(b)            For the purpose of calculations pursuant to Section 4.01, the
number of Ordinary Shares outstanding shall be equal to the sum of (i) the
number of Ordinary Shares issued and outstanding and (ii) the number of Ordinary
Shares issuable pursuant to the conversion or exercise of Convertible Securities
that are outstanding, in each case on the applicable date of determination.

 



13

 

 

(c)            Notwithstanding this Section 4.01 or any other provision of this
Warrant Agreement or the Warrants, if an Exercise Price adjustment becomes
effective on any Ex-Date, and a Warrant has been exercised on or after such
Ex-Date and on or prior to the related Record Date resulting in the Person
issued Ordinary Shares being treated as the record holder of the Ordinary Shares
on or prior to the Record Date, then, notwithstanding the Exercise Price
adjustment provisions in this Section 4.01, the Exercise Price adjustment
relating to such Ex-Date will not be made with respect to such Warrant. Instead,
such Person will be treated as if it were the record owner of Ordinary Shares on
an un-adjusted basis and participate in the related dividend, distribution or
other event giving rise to such adjustment.

 

(d)            Notwithstanding this or any other provision of this Warrant
Agreement or the Warrants, in no circumstances shall an Exercise Price
adjustment result in the Exercise Price being less than the nominal value of an
Ordinary Share from time to time and no Ordinary Share shall be issued upon
exercise of a Warrant unless such Ordinary Share is fully paid up in Cash as to
at least its nominal value.

 

Section 4.02           Adjustments to Number of Warrants. Concurrently with any
adjustment to the Exercise Price under Section 4.01, the Number of Warrants for
the Global Warrant Certificate will be adjusted such that the Number of Warrants
for the Global Warrant Certificate in effect immediately following the
effectiveness of such adjustment will be equal to the Number of Warrants for the
Global Warrant Certificate in effect immediately prior to such adjustment,
multiplied by a fraction, (i) the numerator of which is the Exercise Price in
effect immediately prior to such adjustment and (ii) the denominator of which is
the Exercise Price in effect immediately following such adjustment.

 

Section 4.03           Stockholder Rights Plans. If the Company has a
stockholder rights plan in effect with respect to the Ordinary Shares, upon
exercise of a Warrant the applicable Beneficial Owner shall be entitled to
receive, in addition to the Ordinary Share, the rights under such stockholder
rights plan, subject to readjustment in the event of the expiration, termination
or redemption of such rights.

 

Section 4.04           Restrictions on Adjustments.

 

(a)            Except in accordance with Section 4.01, the Exercise Price and
the Number of Warrants will not be adjusted for the issuance of Ordinary Shares
or other securities of the Company.

 

(b)            For the avoidance of doubt, neither the Exercise Price nor the
Number of Warrants will be adjusted:

 

(1)            upon the issuance of any securities by the Company on or after
the Closing Date pursuant to the Plan or upon the issuance of Ordinary Shares
upon the exercise of such securities;

 



14

 

 

(2)            upon the issuance of any Ordinary Shares (or Convertible
Securities) pursuant to the Management Stock Option Plan;

 

(3)            upon any issuance of any Ordinary Shares (or Convertible
Securities) pursuant to the exercise of the Warrants; or

 

(4)            for a change in the par value of the Ordinary Shares.

 

(c)            No adjustment shall be made to the Exercise Price or the Number
of Warrants for any of the transactions described in Section 4.01 if the Company
makes provisions for participation in any such transaction with respect to
Warrants without exercise of such Warrants on the same basis as with respect to
Ordinary Shares with notice that the Board determines in good faith to be fair
and appropriate.

 

(d)            No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants, unless the
adjustment would result in a change of at least 1% of the Exercise Price;
provided, however, that any adjustment of less than 1% that was not made by
reason of this Section 4.04(d) shall be carried forward and made as soon as such
adjustment, together with any other adjustments not previously made by reason of
this Section 4.04(d), would result in a change of at least 1% in the aggregate.
All calculations under this Article 4 shall be made to the nearest cent or to
the nearest 1/100th of a Ordinary Share, as the case may be.

 

(e)            If the Company takes a record of the holders of Ordinary Shares
for the purpose of entitling them to receive a dividend or other distribution,
and thereafter (and before the dividend or distribution has been paid or
delivered to stockholders) legally abandons its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment to the Exercise Price or
the Number of Warrants then in effect shall be required by reason of the taking
of such record.

 

Section 4.05           Ordinary Shares Outstanding; Shares Reserved for Issuance
on Exercise.

 

(a)            For the purposes of this Article 4, the number of Ordinary Shares
at any time outstanding shall not include shares held, directly or indirectly,
by the Company or any of its Subsidiaries.

 

(b)            The Board has authorized and reserved for issuance such number of
Ordinary Shares as will be issuable upon the exercise of all outstanding
Warrants for Ordinary Shares. The Company covenants that all Ordinary Shares
that shall be so issuable shall be duly and validly issued, fully paid and
non-assessable.

 



15

 

 

(c)            The Company agrees to authorize and direct its current and future
transfer agents for the Ordinary Shares to reserve for issuance the number of
Ordinary Shares specified in this Section 4.05 and shall take all action
required to (i) increase the authorized number of Ordinary Shares if at any time
there shall be insufficient authorized but unissued Ordinary Shares to permit
such reservation or to permit the exercise of a Warrant (or (ii) to increase the
Board’s authority to allot and issue Ordinary Shares on a non-pre-emptive basis
if at any time the Board has insufficient authority to permit the exercise of a
Warrant (in each case an “Authorized Share Failure”). Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than 180
days after the occurrence of such Authorized Share Failure, the Company shall
hold a meeting of its stockholders for the approval of either or both (as the
case may be) of (i) an increase in the number of authorized Ordinary Shares or
(ii) an increase in the Board’s authority to allot and issue Ordinary Shares on
a non-pre-emptive basis. In connection with such meeting, the Company shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized Ordinary Shares and to cause its Board to recommend to the
stockholders that they approve such proposal. Promptly after the date of
expiration of any Warrants, the Warrant Agent shall certify to the Company the
aggregate Number of Warrants then outstanding, and thereafter no shares shall be
required to be reserved in respect of such Warrants.

 

Section 4.06           Calculations.

 

(a)            The Company shall be responsible for making all calculations
called for under this Warrant Agreement, including the Exercise Date, the
Exercise Price, the Number of Warrants and the number of Ordinary Shares, if
any, to be issued upon exercise of any Warrants. The Company shall make the
foregoing calculations in good faith. Such calculations and determinations shall
be final and binding on the Global Warrant Holder and all Beneficial Owners
absent manifest error. The Company shall provide a schedule of the Company’s
calculations to the Warrant Agent, and the Warrant Agent is entitled to rely
upon the accuracy of the Company’s calculations without independent
verification.

 

Section 4.07            Notice of Adjustments. The Company shall mail, or cause
to be mailed, to the Global Warrant Holder and the Warrant Agent, in accordance
with Section 6.15, a notice of any adjustment or readjustment to the Exercise
Prices or the Number of Warrants no less than three Business Days prior to the
effective date of such adjustment or readjustment. The Company shall file with
the Warrant Agent such notice and an Officer’s Certificate setting forth such
adjustment or readjustment and kind and amount of securities, Cash or other
property for which a Warrant shall thereafter be exercisable and the applicable
Exercise Price, showing in reasonable detail the facts upon which such
adjustment or readjustment is based. The Officer’s Certificate shall be
conclusive evidence that the adjustment or readjustment is correct, and the
Warrant Agent shall not be deemed to have any knowledge of any adjustments or
readjustments unless and until it has received such Officer’s Certificate. The
Warrant Agent shall not be under any duty or responsibility with respect to any
such Officer’s Certificate except to exhibit the same to the Global Warrant
Holder.

 



16

 

 

Section 4.08            Warrant Agent Not Responsible for Adjustments or
Validity. The Warrant Agent shall at no time be under any duty or responsibility
to determine whether any facts exist that may require an adjustment or
readjustment of the Exercise Price and the Number of Warrants, or with respect
to the nature or extent of any such adjustment or readjustment when made, or
with respect to the method employed, herein or in any supplemental agreement
provided to be employed, in making the same. The Warrant Agent shall have no
duty to verify or confirm any calculation called for hereunder. The Warrant
Agent shall have no liability for any failure or delay in performing its duties
hereunder caused by any failure or delay of the Company in providing such
calculations to the Warrant Agent. The Warrant Agent shall not be accountable
with respect to the validity or value (or the kind or amount) of any Ordinary
Shares or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment or
readjustment pursuant to this Article 4, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible for any failure of
the Company to make any Cash payment or to issue, transfer or deliver any
Ordinary Shares or stock certificates or other securities or property or scrip
upon the surrender of any Warrant for the purpose of exercise or upon any
adjustment pursuant to this Article 4, or to comply with any of the covenants of
the Company contained in this Article 4. The Warrant Agent shall have no implied
duties or obligations and shall not be charged with knowledge or notice of any
fact or circumstance not specifically set forth herein or in any notice from the
Company. The Warrant Agent may rely conclusively, and shall be protected in
acting, upon any notice, instruction, request, order, judgment, certification,
opinion or advice of counsel, statement, demand or other instrument or document,
not only as to its due execution, validity (including the authority of the
person signing or presenting the same) and effectiveness, but also as to the
truth and accuracy of any information contained therein, which the Warrant Agent
shall believe to be genuine and to have been signed or presented by the person
or parties purporting to sign the same.

 

Section 4.09            Statements on Warrants. Other than notation of any
applicable increase or decrease in the Number of Warrants on Schedule A of the
Global Warrant Certificate, the form of the Global Warrant Certificate need not
be changed because of any adjustment or readjustment made pursuant to this
Article 4, and the Global Warrant Certificate issued after such adjustment or
readjustment may state the same information (other than the applicable adjusted
Exercise Price and the adjusted Number of Warrants) as is stated in the Global
Warrant Certificate initially issued pursuant to this Warrant Agreement.

 

Section 4.10            Effect of Adjustment. The Depository and applicable
Participants shall effect any applicable adjustments, changes or payments to the
Beneficial Owners with respect to beneficial interests in the Global Warrants
resulting from any adjustments or readjustments, changes or payments effected
pursuant to this Article 4 in accordance with the procedures of the Depository
and the applicable Participants.

 

Article 5

 

Other Provisions Relating to Rights of Global Warrant Holder

 

Section 5.01            No Rights as Stockholders. Nothing contained in this
Warrant Agreement or in the Global Warrant Certificate shall be construed as
conferring upon any Person, by virtue of holding or having a beneficial interest
in a Global Warrant, the right to vote, to consent, to receive any Cash
dividends, stock dividends, allotments or rights or other distributions paid,
allotted or distributed or distributable to the holders of Ordinary Shares, or
to exercise any rights whatsoever including subscription rights, appraisal
rights or otherwise, as the Company’s stockholders unless, until and only to the
extent such Beneficial Owners become holders of record of Ordinary Shares issued
upon settlement of the Warrants. Notwithstanding the foregoing, in the event
(a) the Company effects a split of the Ordinary Shares by means of a stock
dividend and the Exercise Price of and the number of Warrants are adjusted as of
the date of the distribution of the dividend, and (b) a Beneficial Owner
exercises a Warrant between the Record Date and the distribution date for such
stock dividend, the Beneficial Owner shall be entitled to receive, on the
distribution date, the stock dividend with respect to the Ordinary Shares
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the Close of Business on the Record Date for such stock
dividend.

 



17

 

 

Section 5.02           Mutilated or Missing Warrant Certificates. If a Global
Warrant Certificate held by the Warrant Agent as custodian for the Depository at
any time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Global Warrant Certificate may be replaced
with a new Global Warrant Certificate, of like date and tenor and representing
the same number of Warrants, at the cost of the Company at the office of the
Warrant Agent subject to the replacement procedures of the Warrant Agent which
shall include obtaining an open penalty surety bond satisfactory to the Warrant
Agent holding the Company and the Warrant Agent harmless. Any such new Global
Warrant Certificate shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Global Warrant Certificate shall be at any time enforceable by anyone. All
Global Warrant Certificates shall be issued upon the express condition that the
foregoing provisions are exclusive with respect to the substitution for lost,
stolen, mutilated or destroyed Global Warrant Certificates, and shall preclude
any and all other rights or remedies notwithstanding any Law or statute existing
or hereafter enacted to the contrary with respect to the substitution for and
replacement of negotiable instruments or other securities without their
surrender.

 

Section 5.03           Modification, Waiver and Meetings.

 

(a)            This Warrant Agreement may be modified or amended by the Company
and the Warrant Agent, without the consent of the Global Warrant Holder, any
Beneficial Owner of any Warrant, or any applicable Participant with respect to
any Warrant, for the purposes of curing any ambiguity or correcting or
supplementing any defective provision contained in this Warrant Agreement or to
make any other provisions in regard to matters or questions arising in this
Warrant Agreement which the Company and the Warrant Agent may deem necessary or
desirable; provided that such modification or amendment does not adversely
affect the interests of the Global Warrant Holder or any of the Beneficial
Owners under this Agreement in any material respect. As a condition precedent to
the Warrant Agent’s execution of any amendment, the Company shall deliver to the
Warrant Agent a certificate from an Appropriate Officer that states that the
proposed amendment is in compliance with the terms of this Section 5.03.

 

(b)            Modifications and amendments to this Warrant Agreement or to the
terms and conditions of Warrants not contemplated by Section 5.03(a) may also be
made by the Company and the Warrant Agent, and noncompliance with any provision
of the Warrant Agreement or Warrants may be waived by the Global Warrant Holder
(pursuant to a proper vote or consent of the Beneficial Owners holding a
majority of the aggregate Number of Warrants at the time outstanding).
Notwithstanding anything to the contrary herein, the Company may amend Schedule
A from time to time to accurately reflect the name and address of the Global
Warrant Holder after the Closing Date without any further consent or agreement
from any other Person.

 



18

 

 

(c)           However, no such modification, amendment or waiver may, without
the written consent of:

 

(1)          The Global Warrant Holder (pursuant to a proper vote or consent of
each Beneficial Owner of Warrants under this Warrant Agreement):

 

(A)            change the Expiration Date; or

 

(B)            increase the Exercise Price or decrease the Number of Warrants
(except as set forth in Article 4);

 

(2)          the Global Warrant Holder (pursuant to a proper vote or consent of
the Beneficial Owners of two-thirds of the Warrants affected under this Warrant
Agreement):

 

(A)            impair the right to institute suit for the enforcement of any
payment or delivery with respect to the exercise and settlement of any Warrant;

 

(B)            except as otherwise expressly permitted by provisions of this
Warrant Agreement concerning specified reclassifications or corporate
reorganizations, impair or adversely affect the exercise rights of Beneficial
Owners, including any change to the calculation or payment of the Full Physical
Share Amount;

 

(C)            reduce the percentage of Warrants outstanding necessary to modify
or amend this Warrant Agreement or to waive any past default; or

 

(D)            reduce the percentage in Warrants outstanding required for any
other waiver under this Warrant Agreement.

 

Section 5.04         Notices of Record Date, etc. In the event (i) the Company
commences any tender offer (including any exchange offer) as announced from time
to time for all or a portion of the outstanding Ordinary Shares; (ii) the
Company shall take a record of the holders of its Ordinary Shares (or other
stock or securities at the time deliverable upon the exercise of a Warrant) for
the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right;
(iii)  of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company; or (iv) any Liquidity Event, then, and in each such case, the
Company will mail or cause to be mailed to the Global Warrant Holder (with a
copy to the Warrant Agent) at least 15 days (21 days in the case of a Liquidity
Event) prior to the Record Date or the effective date, as applicable a notice
specifying, as the case may be, (A) the Record Date for such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right, or (B) if applicable, the effective date on which such
other event is to take place, and the time, if any is to be fixed, as of which
the holders of record of Ordinary Shares (or such other stock or Securities at
the time deliverable upon the exercise of a Warrant) shall be entitled to
exchange their Ordinary Shares (or such other stock or Securities) for
Securities or other property deliverable upon such other event. Nothing herein
shall prohibit the Global Warrant Holder from exercising its Warrant during the
15 day period (21 days in the case of a Liquidity Event) commencing on the date
of such notice.

 



19

 

 

Article 6

 

Concerning the Warrant Agent and Other Matters

 

Section 6.01           Payment of Certain Taxes.

 

(a)            The Company shall pay any and all documentary, stamp or similar
issue or transfer taxes that may be payable upon the initial issuance of the
Global Warrants hereunder and delivery to the Global Warrant Holder.

 

(b)            The Company shall pay any and all documentary, stamp or similar
issue or transfer taxes that may be payable upon the issuance of Ordinary Shares
upon the exercise of Warrants hereunder and the issuance of stock certificates
in respect thereof in the respective names of, or in such names as may be
directed by, the exercising Beneficial Owners.

 

(c)            The Warrant Agent shall not register any Transfer or issue or
deliver any Global Warrant Certificate or Ordinary Shares unless or until the
persons requesting the registration or issuance has either (i) paid to the
Warrant Agent for the account of the Company the amount of the taxes described
in Section 6.01(a) or Section 6.01(b) payable with respect to such Transfer, if
any, or (ii) established to the reasonable satisfaction of the Warrant Agent
that such tax, if any, has been paid by the Company.

 

(d)            Nothing herein shall prejudice the applicability of Section 1146
of the Bankruptcy Code and the rights of the Company and other interested
parties thereunder.

 

(e)            Notwithstanding anything to the contrary, if the Company pays or
is obligated to pay withholding taxes or backup withholding on or with respect
to any deemed (or constructive) distribution on behalf of a Beneficial Owner as
a result of an adjustment to the Exercise Price or the lack thereof, or for any
other adjustment or other reason, the Company may, at its option, set off such
payments against payments of Cash or other deliveries on the Warrant to such
Beneficial Owner. If the Company is required to remit an amount of tax in
respect of any such withholding taxes or backup withholding, then, without
duplication for any amount that the Company has set off pursuant to the
foregoing sentence, the amount so required to be remitted shall be payable by
the Beneficial Owner within 10 Business Days of written demand by the Company.

 

Section 6.02           Certain Tax Filings. The Warrant Agent shall prepare and
file with the appropriate governmental agency all appropriate tax information
forms in respect of any payments made by the Warrant Agent hereunder (including,
without limitation, Internal Revenue Service Form 1099-B) during each calendar
year, or any portion thereof, during which the Warrant Agent performs services
hereunder.

 

Section 6.03           Change of Warrant Agent.

 

(a)            The Warrant Agent, or any successor to it hereafter appointed,
may resign its duties and be discharged from all further duties and liabilities
hereunder (except for liability arising as a result of the Warrant Agent’s own
gross negligence, willful misconduct or bad faith (each as determined in a final
non-appealable judgment by a court of competent jurisdiction)) after giving
sixty days’ notice in writing to the Company, except that such shorter notice
may be given as the Company shall, in writing, accept as sufficient. If the
office of the Warrant Agent becomes vacant by resignation or incapacity to act
or otherwise, the Company shall appoint in writing a successor warrant agent in
place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of thirty days after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated warrant agent or by
the Global Warrant Holder (who shall, with such notice, submit his Global
Warrant Certificate for inspection by the Company), then the Global Warrant
Holder may apply to any court of competent jurisdiction for the appointment of a
successor warrant agent.

 



20

 

 

(b)            The Warrant Agent may be removed by the Company at any time upon
thirty days’ written notice to the Warrant Agent; provided, however, that the
Company shall not remove the Warrant Agent until a successor warrant agent
meeting the qualifications hereof shall have been appointed.

 

(c)            Any successor warrant agent, whether appointed by the Company or
by such a court, shall be a corporation or banking association organized, in
good standing and doing business under the laws of the United States of America
or any state thereof or the District of Columbia, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority and having a combined capital and surplus (together
with its affiliates) of not less than $50,000,000. The combined capital and
surplus of any such successor warrant agent shall be deemed to be the combined
capital and surplus as set forth in the most recent report of its condition
published prior to its appointment; provided that such reports are published at
least annually pursuant to law or to the requirements of a federal or state
supervising or examining authority. After acceptance in writing of such
appointment by the successor warrant agent, such successor warrant agent shall
be vested with all the authority, powers, rights, immunities, duties and
obligations of its predecessor warrant agent with like effect as if originally
named as warrant agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor warrant agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor warrant agent all the authority, powers and
rights of such predecessor warrant agent hereunder; and upon request of any
successor warrant agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing to more fully and effectually vest in
and conform to such successor warrant agent all such authority, powers, rights,
immunities, duties and obligations. Upon assumption by a successor warrant agent
of the duties and responsibilities hereunder, the predecessor warrant agent
shall deliver and transfer, at the expense of the Company, to the successor
warrant agent any property at the time held by it hereunder. As soon as
practicable after such appointment, the Company shall give notice thereof to the
predecessor warrant agent, the Global Warrant Holder and each transfer agent for
the shares of its Ordinary Shares. Failure to give such notice, or any defect
therein, shall not affect the validity of the appointment of the successor
warrant agent.

 

(d)            Any entity into which the Warrant Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Warrant Agent shall be
a party, or any Person succeeding to all or substantially all of the corporate
trust or agency business of the Warrant Agent, shall be the successor warrant
agent under this Warrant Agreement without the execution or filing of any paper
or any further act on the part of any of the parties hereto; provided that such
entity would be eligible for appointment as a successor warrant agent under
Section 6.03(c). In case at the time such successor to the Warrant Agent shall
succeed to the agency created by this Warrant Agreement, the Global Warrant
Certificate shall have been countersigned but not delivered, any such successor
to the Warrant Agent may adopt the countersignature of the original Warrant
Agent and deliver such Global Warrant Certificate so countersigned, and in case
at that time the Global Warrant Certificate shall not have been countersigned,
any successor to the Warrant Agent may countersign such Global Warrant
Certificate either in the name of the predecessor Warrant Agent or in the name
of the successor Warrant Agent; and in all such cases the Global Warrant
Certificate shall have the full force provided in the Global Warrant Certificate
and in this Warrant Agreement.

 



21

 

 

(e)             In case at any time the name of the Warrant Agent shall be
changed and at such time the Global Warrant Certificate shall have been
countersigned but not delivered, the Warrant Agent may adopt the
countersignatures under its prior name and deliver such Global Warrant
Certificate so countersigned; and in case at that time the Global Warrant
Certificate shall not have been countersigned, the Warrant Agent may countersign
such Global Warrant Certificate either in its prior name or in its changed name;
and in all such cases such Global Warrant Certificate shall have the full force
provided in the Global Warrant Certificate and in this Warrant Agreement.

 

Section 6.04            Compensation; Further Assurances. The Company agrees
that it will (a) pay the Warrant Agent reasonable compensation for its services
as Warrant Agent in accordance with Exhibit C attached hereto and, except as
otherwise expressly provided, will pay or reimburse the Warrant Agent upon
written demand for all reasonable and documented expenses, disbursements and
advances incurred or made by the Warrant Agent in accordance with any of the
provisions of this Warrant Agreement (including the reasonable compensation,
expenses and disbursements of its agents and counsel incurred in connection with
the execution and administration of this Warrant Agreement), except any such
expense, disbursement or advance as may arise from its or any of their gross
negligence, willful misconduct or bad faith (each as determined in a final
non-appealable judgment by a court of competent jurisdiction), and (b) perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Warrant Agent for the carrying
out or performing of the provisions of this Warrant Agreement.

 

Section 6.05            Reliance on Counsel. The Warrant Agent may consult with
legal counsel (who may be legal counsel for the Company), and the written
opinion of such counsel or any advice of legal counsel subsequently confirmed by
a written opinion of such counsel shall be full and complete authorization and
protection to the Warrant Agent as to any action taken or omitted by it in good
faith and in accordance with such written opinion or advice.

 

Section 6.06            Proof of Actions Taken. Whenever in the performance of
its duties under this Warrant Agreement the Warrant Agent shall deem it
necessary or desirable that any matter be proved or established by the Company
prior to taking or suffering or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in good faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in good faith on the part
of the Warrant Agent, be full warrant to the Warrant Agent for any action taken,
suffered or omitted in good faith by it under the provisions of this Warrant
Agreement in reliance upon such Officer’s Certificate; but in its discretion the
Warrant Agent may in lieu thereof accept other evidence of such fact or matter
or may require such further or additional evidence as to it may seem reasonable.
In the event the Warrant Agent reasonably believes any ambiguity or uncertainty
exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent shall promptly notify the Company of any such ambiguity or
uncertainty, and it may, in its sole discretion, refrain from taking any action,
and shall be fully protected and shall not be liable in any way to the Company,
a Global Warrant Holder or any other person or entity for refraining from taking
such action, except for its own gross negligence, willful misconduct or bad
faith (each as determined by a final non-appealable judgment of a court of
competent jurisdiction). unless the Warrant Agent receives written instructions
signed by the Company which eliminates such ambiguity or uncertainty to the
satisfaction of Warrant Agent.

 



22

 

 

Section 6.07            Correctness of Statements. The Warrant Agent shall not
be liable for or by reason of any of the statements of fact or recitals
contained in this Warrant Agreement or in the Global Warrant Certificate (except
its countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by the Company
only.

 

Section 6.08            Validity of Agreement. From time to time, the Warrant
Agent may apply to any officer of the Company for instruction and the Company
shall provide the Warrant Agent with such instructions concerning the services
to be provided hereunder. The Warrant Agent shall not be held to have notice of
any change of authority of any Person, until receipt of notice thereof from the
Company. The Warrant Agent shall not be under any responsibility in respect of
the validity of this Warrant Agreement or the execution and delivery hereof or
in respect of the validity or execution of the Global Warrant Certificate
(except its countersignature thereof); nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Warrant
Agreement or in the Global Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Ordinary Shares to be issued pursuant to
this Warrant Agreement or any Warrants or as to whether any Ordinary Shares
will, when issued, be validly issued and fully paid and nonassessable. The
Warrant Agent and its agents shall not be liable and shall be indemnified by the
Company for any action taken or omitted, in the absence of bad faith, by the
Warrant Agent in reliance upon any instructions from the Company.

 

Section 6.09            Use of Agents. The Warrant Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents provided that
the Warrant Agent shall remain responsible for the activities or omissions of
any such agent or attorney and reasonable care has been exercised in the
selection and in the continued employment of such attorney or agent.

 



23

 

 

Section 6.10            Liability of Warrant Agent. The Warrant Agent shall
incur no liability or responsibility to the Company or to the Global Warrant
Holder for any action taken, suffered or omitted to be taken in reliance on any
notice, resolution, waiver, consent, order, certificate, or other paper,
document or instrument believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all costs,
losses, expenses, liabilities and damages that the Warrant Agent has paid,
incurred or suffered (or which it becomes obligated to pay, incur or suffer) by
or to which it becomes subject, including judgments, costs and reasonable
counsel fees, for any action taken, suffered or omitted to be taken by the
Warrant Agent in the execution or performance of this Warrant Agreement or
otherwise arising in connection with this Warrant Agreement, except as a result
of the Warrant Agent’s gross negligence, material breach of this Warrant
Agreement, willful misconduct or bad faith (each as determined by a final non-
appealable judgment of a court of competent jurisdiction). For the avoidance of
doubt, nothing herein shall obligate the Company to advance any amounts to the
Warrant Agent in respect of contingent liabilities until such liabilities
actually are or become paid or payable. Notwithstanding anything contained
herein to the contrary, the Warrant Agent’s aggregate liability during any term
of this Warrant Agreement with respect to, arising from, or arising in
connection with this Warrant Agreement, or from all services provided or omitted
to be provided under this Warrant Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company to the Warrant Agent as fees and charges, but not including
reimbursable expenses, during the twelve (12) months immediately preceding the
event for which recovery from Warrant Agent is being sought. Neither party to
this Warrant Agreement shall be liable to the other party for any consequential,
indirect, punitive, special or incidental damages under any provisions of this
Warrant Agreement or for any consequential, indirect, punitive, special or
incidental damages arising out of any act or failure to act hereunder even if
that party has been advised of or has foreseen the possibility of such damages.

 

Section 6.11            Legal Proceedings. The Warrant Agent shall be under no
obligation to institute any action, suit or legal proceeding or to take any
other action likely to involve expense or that it reasonably believes would
subject it to expense or liability or risk of incurring expense or liability,
unless the Company, the Global Warrant Holder or any applicable Participant on
behalf of a Beneficial Owner shall furnish the Warrant Agent with indemnity or
other assurances for payment reasonably satisfactory to the Warrant Agent for
any costs and expenses which may be incurred, but this provision shall not
affect the power of the Warrant Agent to take such action as the Warrant Agent
may consider proper, whether with or without any such security or indemnity. The
Warrant Agent shall promptly notify the Company and the Global Warrant Holder in
writing of any claim made or action, suit or proceeding instituted against it
arising out of or in connection with this Warrant Agreement. The Warrant Agent
shall not have any duty or responsibility in the case of the receipt of any
written demand from any Beneficial Owner with respect to any action or default
by the Company, including, without limiting the generality of the foregoing, any
duty or responsibility to initiate or attempt to initiate any proceedings at law
or otherwise or to make any demand upon the Company.

 

Section 6.12            Actions as Agent. The Warrant Agent shall act hereunder
solely as agent and not in a ministerial or fiduciary capacity. The duties and
obligations of the Warrant Agent shall be determined solely by the express
provisions of the Warrant Agreement, and the Warrant Agent shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in the Warrant Agreement. No implied covenants or obligations shall be
read into the Warrant Agreement against the Warrant Agent. Subject to
Section 6.26 below and applicable securities laws, the Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Warrant
Agreement. Notwithstanding anything to the contrary herein, none of the Warrant
Agent or its officers, directors, managers, employees, agents or other
representatives shall use Confidential Information (as defined in Section 6.26)
(a) for any purpose other than carrying out the transactions contemplated by
this Warrant Agreement, and (b) in contravention of applicable securities laws
(including, without limitation, laws prohibiting insider trading). The Warrant
Agent shall not be liable for any action taken, suffered or omitted to be taken
in connection with this Warrant Agreement except for its own gross negligence,
willful misconduct or bad faith (each as determined by a final non-appealable
judgement of a court of competent jurisdiction).

 



24

 

 

Section 6.13            Appointment and Acceptance of Agency. The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Warrant Agreement, and the Warrant Agent
hereby accepts the agency established by this Warrant Agreement and agrees to
perform the same upon the terms and conditions herein set forth or as the
Company and the Warrant Agent may hereafter agree.

 

Section 6.14            Successors and Assigns. All the covenants and provisions
of this Warrant Agreement by or for the benefit of the Company or the Warrant
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.

 

Section 6.15            Notices. Any notice or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the Global Warrant
Holder to or on the Company shall be sufficiently given or made if in writing
and sent by mail first-class, postage prepaid, addressed (until another address
is filed in writing by the Company with the Warrant Agent), as follows:

 

Weatherford International plc 2000 St. James Place Houston, Texas, 77056 Attn:
Christina M. Ibrahim Fax: (713) 836-5032 christina.ibrahim@weatherford.com  
with a copy to (which shall not constitute notice):   Latham & Watkins LLP 885
Third Avenue New York, NY 10022 Attn: Keith A. Simon Fax: (212) 751-4864
keith.simon@lw.com

 

Any notice or demand authorized by this Warrant Agreement to be given or made by
the Global Warrant Holder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

 



25

 

 

American Stock Transfer & Trust Company, LLC 6201 15th Avenue Brooklyn, NY 11219
Attention: Relationship Management   With a copy to:   American Stock Transfer &
Trust Company, LLC 48 Wall Street, 22nd Floor New York, New York 10005
Attention: Legal Department Email: legalteamAST@astfinancial.com

 

Any notice or demand authorized by this Warrant Agreement to be given or made to
the Global Warrant Holder shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of the Global Warrant
Holder as it shall appear on the Warrant Register.

 

Section 6.16            Applicable Law; Jurisdiction. The validity,
interpretation and performance of this Warrant Agreement and the Global Warrant
Certificate shall be governed in accordance with the laws of the State of New
York, without giving effect to the principles of conflicts of laws thereof that
would result in the application of law of another jurisdiction. The parties
hereto irrevocably consent to the exclusive jurisdiction of the courts of the
State of New York and any federal court located in such state in connection with
any action, suit or proceeding arising out of or relating to this Warrant
Agreement. The Company hereby acknowledges and agrees that its failure to
perform its agreements and covenants hereunder will cause irreparable injury to
the Global Warrant Holder for which damages, even if available, will not be an
adequate remedy. Accordingly, the Company hereby consents to the issuance of
injunctive relief by courts of the State of New York and any federal court
located in such state to compel performance of the Company’s obligations and to
the granting by courts of the State of New York and any federal court located in
such state of the remedy of specific performance of the Company’s obligations
hereunder.

 

Section 6.17            Waiver of Jury Trial. EACH OF THE COMPANY AND THE
WARRANT AGENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS WARRANT AGREEMENT OR A WARRANT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PERSON HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS WARRANT AGREEMENT OR A WARRANT. EACH OF THE COMPANY AND THE WARRANT AGENT
CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(b) SUCH PERSON UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(c) SUCH PERSON MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH PERSON HAS BEEN
INDUCED TO ENTER INTO THIS WARRANT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



26

 

 

Section 6.18            Benefit of this Warrant Agreement. Nothing in this
Warrant Agreement expressed and nothing that may be implied from any of the
provisions hereof is intended, or shall be construed, to confer upon, or give
to, any Person or corporation other than the parties hereto and the Global
Warrant Holder any right, remedy or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements in
this Warrant Agreement contained shall be for the sole and exclusive benefit of
the parties hereto and their successors and of the Global Warrant Holder.

 

Section 6.19            Registered Global Warrant Holder. Prior to due
presentment for registration of Transfer, the Company and the Warrant Agent may
deem and treat the Person in whose name any Warrants are registered in the
Warrant Register as the absolute owner thereof for all purposes whatever
(notwithstanding any notation of ownership or other writing thereon made by
anyone other than the Company or the Warrant Agent) and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary or be bound to
recognize any equitable or other claim to or interest in any Warrants on the
part of any other Person and shall not be liable for any registration of
Transfer of Warrants that are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with actual knowledge that a
fiduciary or nominee is committing a breach of trust in requesting such
registration of Transfer or with such knowledge of such facts that its
participation therein amounts to bad faith.

 

Section 6.20            Headings. The Article and Section headings herein are
for convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

 

Section 6.21            Counterparts. This Warrant Agreement may be executed in
any number of counterparts on separate counterparts, each of which so executed
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. A signature to this Warrant Agreement
transmitted/executed electronically or by facsimile shall have the same
authority, effect and enforceability as an original signature.

 

Section 6.22            Entire Agreement. This Warrant Agreement and the Global
Warrant Certificate constitute the entire agreement of the Company, the Warrant
Agent and the Global Warrant Holder with respect to the subject matter hereof
and supersede all prior agreements and undertakings, both written and oral,
among the Company, the Warrant Agent and the Global Warrant Holder with respect
to the subject matter hereof.

 

Section 6.23            Severability. Wherever possible, each provision of this
Warrant Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Warrant Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

 

Section 6.24            Damages. Without limiting any other provision of this
Warrant Agreement, if the Company willfully and knowingly fails to comply with
any provision of this Warrant Agreement or a Warrant, which failure results in
any material damages to the Global Warrant Holder, the Company shall pay to the
Global Warrant Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Global Warrant Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

 



27

 

 

Section 6.25            Survival. This Warrant Agreement shall terminate at the
Expiration Date (or Close of Business on the Settlement Date with respect to any
Exercise Notice delivered prior to the applicable Expiration Date).
Notwithstanding the foregoing, this Warrant Agreement will terminate on such
earlier date on which all outstanding Warrants have been exercised. All
provisions regarding indemnification, warranty, liability and limits thereon
shall survive the termination or expiration of this Warrant Agreement.

 

Section 6.26            Confidential Information. The Warrant Agent and the
Company agree that (a) inter alia, personal, non-public holder information
(“Non-Public Information”) which is exchanged or received pursuant to the
negotiation or the carrying out of this Warrant Agreement and (b) the fees for
services set forth in the attached schedule (“Confidential Fees,” together with
Non-Public Information, “Confidential Information”) shall remain confidential,
and shall not be voluntarily disclosed to any other person, except disclosures
pursuant to bankruptcy proceedings, applicable securities laws or otherwise as
may be required by law, including, without limitation, pursuant to subpoenas
from state or federal government authorities.

 

Section 6.27            Force Majeure. Notwithstanding anything to the contrary
contained herein, the Warrant Agent will not be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including, without limitation, acts of God, terrorist acts, shortage of supply,
breakdowns or malfunctions, interruptions or malfunction of computer facilities,
or loss of data due to power failures or mechanical difficulties with
information storage or retrieval systems, labor difficulties, war, or civil
unrest.

 

[signature pages follow]

 



28

 

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

  WEATHERFORD INTERNATIONAL PLC           By: /s/ Stuart Fraser     Name: Stuart
Fraser     Title: Chief Financial Officer



 

[Signature Page to Warrant Agreement]



 





 

 



  AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as Warrant Agent:           By:
/s/ Michael Legregin     Name: Michael Legregin     Title: SVP, Attorney
Advisory Group

 



[Signature Page to Warrant Agreement]

 





 

 

SCHEDULE A

 

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

 

The initial Number of Warrants is 7,777,779. In accordance with the Warrant
Agreement dated as of December 13, 2019 among the Company and American Stock
Transfer & Trust Company, LLC, as the Warrant Agent, the following increases or
decreases in the Number of Warrants have been made:

 

Date Amount of
increase in
Number of
Warrants
Evidenced by this
Global Warrant Amount of
decrease in
Number of
Warrants Evidenced by
this Global Warrant Number of
Warrants
evidenced by this
Global Warrant
following such
increase or
decrease Signature of
authorized
signatory          

 





 

 

EXHIBIT A

 

FORM OF GLOBAL WARRANT CERTIFICATE

 

[FACE]

 

No. [_____] CUSIP No. G48833 126

 

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO WEATHERFORD
INTERNATIONAL PLC (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION
OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 



 A-1 

 

 



Weatherford International plc

 

December 13, 2019

 

NUMBER OF WARRANTS: Initially, 7,777,779 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of December 13, 2019 between
Weatherford International plc and American Stock Transfer & Trust Company, LLC,
as the Warrant Agent (the “Warrant Agreement”), each of which is exercisable for
one Ordinary Share.

 

EXERCISE PRICE: Initially, $99.96 per Warrant, subject to adjustment as
described in the Warrant Agreement.

 

FORM OF PAYMENT OF EXERCISE PRICE: Cash.

 

FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Beneficial Owner shall be entitled to receive, upon payment to the Warrant Agent
of the Exercise Price (determined as of the relevant Exercise Date), one
Ordinary Share per Warrant exercised, as described in the Warrant Agreement.

 

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, each Beneficial Owner shall be entitled
to exercise all Warrants then represented hereby and outstanding.

 

PROCEDURE FOR EXERCISE: Warrants may be exercised by surrendering the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor warrant agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with delivery
of the applicable Exercise Price.

 

EXPIRATION DATE: The earlier of (i) December 13, 2023 and (ii) the date of
consummation of any Liquidity Event.

 

This Global Warrant Certificate certifies that:

 

Cede & Co., or its registered assigns, is the Global Warrant Holder of the
Number of Warrants (the “Warrants”) specified above (such number subject to
adjustment from time to time as described in the Warrant Agreement).

 

In connection with the exercise of any Warrants, (a) the Company shall determine
the Full Physical Share Amount for each Warrant, and (b) the Company shall, or
shall cause the Warrant Agent to, deliver to the exercising Beneficial Owner, on
the applicable Settlement Date, for each Warrant exercised, a number of Ordinary
Shares equal to the relevant Full Physical Share Amount, as described in the
Warrant Agreement.

 

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, subject to Section 5.01 of the Warrant Agreement, Warrants will not
entitle the Global Warrant Holder to any of the rights of the holders of
Ordinary Shares.

 



 A-2 

 

 

Reference is hereby made to the further provisions of this Global Warrant
Certificate set forth on the reverse hereof, and such further provisions shall
for all purposes have the same effect as though fully set forth in this place.

 

This Global Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.

 

In the event of any inconsistency between the Warrant Agreement and this Global
Warrant Certificate, the Warrant Agreement shall govern.

 



 A-3 

 

 

IN WITNESS WHEREOF, Weatherford International plc has caused this instrument to
be duly executed.

 

Dated: December 13, 2019       Weatherford International plc         By:      
Name:       Title:  

 



 A-4 

 

 

Certificate of Authentication

 

These are the Warrants referred to in the above-mentioned Warrant Agreement.

 

Countersigned as of the date above written:

 

American Stock Transfer & Trust   Company, LLC, as Warrant Agent       By:    
Name:                   Title:    

 



 A-5 

 

 

[FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE]

 

Weatherford International plc

 

The Warrants evidenced by this Global Warrant Certificate are part of a duly
authorized issue of Warrants issued by the Company pursuant to the Warrant
Agreement, dated as of December 13, 2019 (the “Warrant Agreement”), between the
Company and American Stock Transfer & Trust Company, LLC, as the “Warrant
Agent”, and are subject to the terms and provisions contained in the Warrant
Agreement, to all of which terms and provisions the Global Warrant Holder
consents by acceptance of this Global Warrant Certificate. Without limiting the
foregoing, all capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Warrant Agreement. A copy of the Warrant
Agreement is on file at the Warrant Agent’s Office.

 

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

 

This Global Warrant Certificate shall be governed by, and interpreted in
accordance with, the laws of the State of New York without regard to the
conflicts of laws principles thereof.

 



 A-6 

 

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and Transfers the
Warrant(s) represented by this Certificate to:

 

    Name, Address and Zip Code of Assignee     and irrevocably appoints      
Name of Agent     as its agent to Transfer this Warrant Certificate on the books
of the Warrant Agent.

 

[Signature page follows]

 



 A-7 

 

 

Date: [______________]       Name of Transferee       By:
                              Name:       Title:  

 

(Sign exactly as your name appears on the other side of this Certificate)

 

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.

 



 A-8 

 

 

EXHIBIT B

 

Form of Exercise Notice

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: [_____]

 

Re:Weatherford International plc Warrant Agreement, dated as of December 13,
2019 (the “Warrant Agreement”)

 

The undersigned (the “Registered Warrant Holder”) hereby irrevocably exercises
the right represented by the Global Warrant Certificate No. [ ˜ ] held for its
benefit through the book-entry facilities of The Depository Trust Company (the
“Depository”), to exercise warrants and receive the consideration deliverable in
exchange therefor and confirms that it will, prior to 11:00 a.m., New York City
time, on the Settlement Date, pay an amount equal to the Exercise Price
(determined as of the relevant Exercise Date), multiplied by the number of
Exercised Warrants, by federal wire or other immediately available funds payable
to the order of the Company to the account maintained by the Warrant Agent.

 

Please check below if this exercise is contingent upon a Liquidity Event in
accordance with Section 3.02(g) of the Warrant Agreement.

 

¨      This exercise is being made in connection with a Liquidity Event;
provided, that in the event that such transaction shall not be consummated, then
this exercise shall be deemed revoked.

 

THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO CLOSE OF
BUSINESS ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY YOU OF THE
ADDRESS AND PHONE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT AND TO WHICH
WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE WARRANT AGREEMENT.

 

  By:       Authorized Signature     Address:     Telephone:

 



B-1

 

 

EXHIBIT C

 


Fee Schedule

 

The Company shall pay the Warrant Agent for performance of its services under
this Warrant Agreement such compensation as shall be agreed in writing between
the Company and the Warrant Agent.

 



C-1

 

